Judge Birch
delivered the opinion of the court.
Adopting, in this case, the statement agreed upon, by the counsel, and the jury having found, from the evidence, under proper instructions from the court, that the defendant agreed with McLaughlin to pay the debts of the steamer Tioga,” and receive the boat in consideration thereof--and that there was a debt due from the boat and McLaughlin as owner, to the plaintiff—the only question remaining for the consideration of this court, since its repeated reaffirmance of the principle of liabilty recognised in the case of Robbins vs. Ayres (10. Mo. Rep. 538) has reference to the party who was entitled to sue.
In one of the earliest treaties on pleading, Lawes 88-91, it is laid down that in cases similar to the present, there should be an option as to the party who might make himself the plaintiff; and as the other authorities and cases to which we have been, referred, present at the *437most but an unsatisfactory conflict of opinion and decision, the point should b.e. ruled for the plaintiff
The judgment of the court of common pleas is, therefore, affirmed.